        Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

DAISY P. O/B/O C.P.,
                                                                  DECISION
                                 Plaintiff,                         and
                    v.                                             ORDER

ANDREW M. SAUL, Commissioner of                                 19-CV-1434F
 Social Security,                                                 (consent)

                           Defendant.
______________________________________

APPEARANCES:              LAW OFFICES OF KENNETH R. HILLER
                          Attorneys for Plaintiff
                          KENNETH R. HILLER and
                          KELLY ELIZABETH LAGA-SCIANDRA, of Counsel
                          6000 North Bailey Avenue
                          Suite 1A
                          Amherst, New York 14226

                          JAMES P. KENNEDY, JR.
                          UNITED STATES ATTORNEY
                          Attorney for Defendant
                          Federal Centre
                          138 Delaware Avenue
                          Buffalo, New York 14202
                                        and
                          FRANCIS D. TANKARD and
                          SBRUTI KUMAR TEJWANI
                          Special Assistant United States Attorneys, of Counsel
                          Social Security Administration
                          Office of General Counsel
                          601 E. 12th Street
                          Room 965
                          Kansas City, Missouri 64106

                                   JURISDICTION

      On October 14, 2020, the parties to this action consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 9). The matter is presently before
         Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 2 of 11




the court on motions for judgment on the pleadings filed by Plaintiff on March 23, 2020

(Dkt. 5), and by Defendant on May 13, 2020 (Dkt. 7).



                                         BACKGROUND

       Daisy P. (“Daisy P.”) on behalf of C.P. (“Plaintiff”), her son and a child under the

age of 18, brings this action under Title XVI of the Social Security Act (“the Act”), 42

U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial review of the Commissioner of Social

Security’s final decision that Plaintiff was not entitled to Children’s Supplemental

Security Income (“SSI”) under Title XVI of the Act (“disability benefits”). In Plaintiff’s

application for SSI, filed August 18, 2016, Plaintiff, born May 23, 2014, alleged disability

as of January 1, 2016 based on speech and language development delays, persistent

asthma, and history of chronic ear infections with ear tubes surgically inserted on May

20, 2016. AR 1 at 141-44, 176, 180. Plaintiff’s claim was initially denied on December

16, 2016, AR at 57-75, and at Plaintiff’s timely request, AR at 82-84, on October 12,

2018, an administrative hearing was held via video conference in West Seneca, New

York over which administrative law judge William M. Manico (“the ALJ”), presided from

Alexandria, Virginia. AR at 36-56. Appearing and testifying at the administrative

hearing were Daisy P., the infant claimant’s mother, represented by Kelly Laga, Esq.

       On November 6, 2018, the ALJ issued an unfavorable decision, AR at 12-35

(“ALJ’s decision”), which Plaintiff, on November 12, 2018, appealed to the Appeals

Council, AR at 135-38, 234-44. On August 27, 2019, the Appeals Council denied

review, AR at 1-6, rendering the ALJ’s decision the Commissioner’s final determination


1References to “AR” are to the CM/ECF-generated page numbers of the administrative record filed by
Defendant on January 22, 2020 (Dkt. 4).

                                                  2
          Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 3 of 11




on the claim. On October 25, 2019, Plaintiff commenced the instant action seeking

judicial review of the ALJ’s decision.

        On March 23, 2020, Plaintiff moved for judgment on the pleadings (Dkt. 5)

(“Plaintiff’s motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 5-1) (“Plaintiff’s Memorandum”). On May 13, 2020,

Defendant moved for judgment on the pleadings (Dkt. 7) (“Defendant’s motion”),

attaching Commissioner’s Brief in Response Pursuant to Local Civil Rule 5.5 for Social

Security Cases (Dkt. 7-1) (“Defendant’s Memorandum”). Filed on June 3, 2020 was

Plaintiff’s Response to the Commissioner’s Brief in Support and in Further Support for

Plaintiff’s Motion for Judgment on the Pleadings (Dkt. 8) (“Plaintiff’s Reply”). Oral

argument was deemed unnecessary.

        Based on the foregoing, Plaintiff’s Motion is GRANTED; Defendant’s Motion is

DENIED.



                                                  FACTS 2

        Plaintiff C.P. (“Plaintiff”), born May 23, 2014, was considered an “older infant” as

of January 1, 2016, the alleged disability onset date (“DOD”), and August 18, 2016, the

date his disability benefits application was filed, 20 C.F.R. § 416.926a(g)(2)(ii)

(considering children age 1 to attaining age 3 to be “older infants and toddlers”), and a

preschooler as of November 6, 2018, the date of the ALJ’s decision. 20 C.F.R. §

416.926a(g)(2)(iii) (considering children age 3 to age 6 as “preschool children”). On

February 24, 2016, Plaintiff underwent an early intervention “core” evaluation by


2In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       3
        Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 4 of 11




Hearing and Speech of WNY for concerns of delayed speech. AR at 245-52. The core

evaluation showed Plaintiff with a 25% delay in cognitive development skills and in

social-emotional development, AR at 246, 381, in the 1st percentile and more than 2

standard deviations below the mean “suggesting a marked delay in receptive language

skills,” id., in the 5th percentile and more than 1.5 standard deviations below the mean

“indicating a substantial delay in expressive language skills,” id., pragmatic skills were

commensurate with Plaintiff’s expressive language skills, id., and “speech production

was assessed by informal observation and professional judgment and found to be

markedly limited.” Id. Based on the core evaluation, Plaintiff was determined eligible

for New York’s Early Intervention Program, id., for which an Individualized Family

Service Plan for Home (“IFSP”) was developed. AR at 381-83.

       On April 18, 2016, Plaintiff was examined by otolaryngologist Christopher Poje,

M.D. (“Dr. Poje”), for chronic ear infections with associated delayed speech, and Dr.

Poje recommended bilateral tympanostomy tube insertion, AR at 352-53, with Plaintiff

undergoing the surgery on May 20, 2016. AR at 355-56.

       On August 25, 2016, Plaintiff underwent his first review under his IFSP which

showed no significant improvement in his areas of developmental delay compared to his

core evaluation six months earlier. AR at 384-87. On October 28, 2016, Dr. Poje

examined Plaintiff and found him doing well with his ear tubes, but Daisy P., Plaintiff’s

mother, expressed concern that despite receiving speech therapy three times a week,

Plaintiff did not exhibit improvement but still spoke only five words. AR at 357.

       In connection with Plaintiff’s disability benefits application, on November 3, 2016,

Plaintiff underwent a speech and language evaluation by speech language pathologist



                                             4
        Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 5 of 11




Amy Atwater, M.S. CCC-SLP (“SLP Atwater”). AR at 283-89. SLP Atwater reported

that although Plaintiff initially was cooperative with the test, he became frustrated and

had difficulty attending to tasks, cried, and threw toys and was unable to complete the

evaluation. AR at 284. Plaintiff also was unable to connect words and neither vocal

parameters nor fluency could be assessed, id., nor could SLP Atwater obtain expressive

communication and total language scores, or overall core language score, id. at 285,

and Plaintiff was unable to use age-level vocabulary such as body parts and clothing.

Id. SLP Atwater continued that Plaintiff’s “expressive language skills appear to be

delayed compared to age-matched peers on a developmental checklist,” id. at 286, and

that “[t]hese impairments may adversely affect his communication of needs, peer

interactions, ability to be understood by others, communication at an age-appropriate

level, and ability to follow directions and instructions.” Id. Plaintiff’s noncompliance with

testing precluded SLP Atwater from assessing the extent of Plaintiff’s expressive

language and articulation delays. Id.

       On December 8, 2016, Plaintiff underwent a child/adolescent intellectual

evaluation by psychologist Christine Ransom, Ph.D. (“Dr. Ransom”). AR at 290-95. Dr.

Ransom reported Plaintiff’s speech and language skills were in the borderline range,

with borderline functioning in his receptive vocabulary, general fund of information, and

generalized reasoning, with generalized reading and written language skills projected to

be borderline. AR at 291-92.

       On February 25, 2017, Plaintiff underwent his first annual review with regard to

his IFSP with services continued. AR at 388-92. At a June 27, 2016 follow-up, Dr. Poje

reported that Plaintiff’s speech was “clear and appropriate for his age.” AR at 355.



                                              5
        Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 6 of 11




       By letter to the ALJ dated September 18, 2018, Plaintiff’s attorney advised of

requests made for further records relevant to Plaintiff’s upcoming administrative hearing

including speech therapy records relevant to Plaintiff’s IFSP from the Cheektowaga

Central School District where Plaintiff began attending a pre-K program in September

2018, and through whom Plaintiff then received speech therapy, as well as from Dr.

Poje, Industrial Medicine Associates, John R. Oshei Children’s Hospital, and Main

Buffalo Pediatrics, AR at 240-41, but at the administrative hearing, Plaintiff’s attorney

stated the records had yet to be received. AR at 54-55. The ALJ agreed to hold the

record open for two weeks, AR at 55, but when the records were not received, the ALJ

issued his decision without the records. AR at 15.



                                       DISCUSSION

1.     Infant Disability Standard and Scope of Judicial Review

       A claimant under the age of 18 seeking disability benefits is “disabled” within the

meaning of the Act and entitled to disability benefits when he has a medically

determinable physical or mental impairment or combination of impairments resulting in

“marked and severe functional limitations . . . and which has lasted or is expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C). Upon

review, a district court may set aside the Commissioner’s determination that a claimant

is not disabled if the factual findings are not supported by substantial evidence, or if the

decision is based on legal error. 42 U.S.C. §§ 405(g), 1383(c)(3); Green-Younger v.

Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In reviewing a final decision of the SSA,

a district court “is limited to determining whether the SSA’s conclusions were supported



                                              6
         Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 7 of 11




by substantial evidence in the record and were based on a correct legal standard.”

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (internal quotation marks and

citation omitted). “Substantial evidence is more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. It is not, however, the district court’s function to make a de novo

determination as to whether the claimant is disabled; rather, “the reviewing court is

required to examine the entire record, including contradictory evidence and evidence

from which conflicting inferences can be drawn” to determine whether the SSA’s

findings are supported by substantial evidence. Id. “Congress has instructed . . . that

the factual findings of the Secretary, 3 if supported by substantial evidence, shall be

conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982). “Under this ‘very

deferential standard of review,’ ‘once an ALJ finds facts, we can reject those facts only if

a reasonable factfinder would have to conclude otherwise.’” Bonet ex rel. T.B. v. Colvin,

523 Fed.Appx. 58, 58-59 (2d Cir. 2013) (quoting Brault v. Social Sec. Admin., Comm’r,

683 F.3d 443, 448 (2d Cir. 2012) (italics in original). Indeed, the issue is not whether

substantial evidence supports the claimant’s argument, but “whether substantial

evidence supports the ALJ’s decision.” Bonet ex rel. T.B., 523 Fed.Appx. at 59 (italics

in original).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving Social Security

Disability Income and Supplemental Security Income benefits. Compare 42 U.S.C. §



3 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  7
        Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 8 of 11




423(d) with 42 U.S.C. § 1382c(a). For claimants under the age of 18, the disability

determination is made according to a three-step process. See 20 C.F.R. § 416.924.

The first step requires the ALJ determine whether the claimant is engaged in

“substantial gainful activity” (“SGA”). 20 C.F.R. § 416.924(b). The second step requires

the ALJ determine whether the child has a severe impairment defined as anything

causing “more than minimal functional limitations.” 20 C.F.R. § 416.924(c). The third

step requires the ALJ determine whether the claimant’s impairment or combination of

impairments meets, or medically equals the severity of an impairment listed in 20 C.F.R.

Part 404, Subpt. P, Appx. 1. 20 C.F.R. § 416.924(d). If the ALJ determines the

claimant’s impairment or combination of impairments meets or equals a listing, the

claimant is considered disabled. 20 C.F.R. § 416.924(d)(1). If the ALJ fails to find the

claimant meets or medically equals a listing, the ALJ then, in the alternative, considers

whether the claimant’s impairment or combination of impairments functionally equals a

listing in the context of six domains of functioning including (1) acquiring and using

information; (2) attending and completing tasks; (3) interacting and relating with others;

(4) moving about and manipulating objects; (5) caring for yourself; and (6) health and

physical well-being. 20 C.F.R. § 416.926a(b)(1). Marked limitations in two domains of

functioning or an extreme limitation in one domain of functioning constitutes a functional

equivalence to a listed impairment. 20 C.F.R. § 416.926a(d). Further, for purposes of a

functional limitation, a “marked” limitation in a domain means an impairment that

“seriously” interferes with the “ability to independently initiate, sustain, or complete

activities,” 20 C.F.R. § 416.926a(e)(2)(i), and an “extreme” limitation in a domain means




                                              8
        Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 9 of 11




an impairment that “very seriously” interferes with the “ability to independently initiate,

sustain, or complete activities,” 20 C.F.R. § 416.926a(e)(3)(i).

       In the instant case, Plaintiff argues the ALJ failed to develop the record with

regard to Plaintiff’s school and speech/language therapy records resulting in an

unacceptable gap in the time between the evidence of record and the ALJ’s decision,

Plaintiff’s Memorandum at 8-15, the ALJ’s evaluation of Plaintiff’s functioning in the

domains of acquiring and using information and interacting and relating to others was

not supported by substantial evidence, id. at 15-17, and the ALJ improperly failed to find

marked limitations in the domain of interacting and relating with others. Id. at 17-18. In

opposition, Defendant argues substantial evidence in the record supports the ALJ’s

finding that Plaintiff has less than marked limitations in the domains of acquiring and

using information, Defendant’s Memorandum at 8-10, and interacting and relating with

others, id. at 10-12, and the ALJ was not required to further develop the record. Id. at

12-13. In reply, Plaintiff repeats the arguments that the ALJ failed to develop the record

as it pertains to Plaintiff’s school records such that the ALJ’s decision was based on an

incomplete record, Plaintiff’s Reply at 1-5, and the gap in the record prevented the ALJ

from properly evaluating Plaintiff’s functioning in the child domains of acquiring and

using information, and interacting and relating with others. Id. at 5-7. A plain review of

the record establishes the ALJ failed to develop the record.

       “‘Although the claimant has the general burden of proving that he or she has a

disability within the meaning of the Act, because a hearing on disability benefits is a

non-adversarial proceeding, the ALJ generally has an affirmative obligation to develop

the administrative record.’” Munerlyn v. Colvin, 203 F. Supp. 3d 253, 263–64 (W.D.N.Y.



                                              9
        Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 10 of 11




2016) (quoting Ubiles v. Astrue, 2012 WL 2572772, at *7 (W.D.N.Y. July 2, 2012)

(internal quotations omitted)). The ALJ’s obligation to develop the record is “in light of

the non-adversarial nature of the benefits proceedings, regardless of whether the

claimant is represented by counsel.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(citations omitted). See also Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (duty to

develop the record exists cord exists even when the claimant is represented by

counsel). The failure to develop the record can lead to remand. Rosa v. Callahan, 168

F.3d 72, 80 (2d Cir. 1999) (remanding matter where record was inadequate to support

the denial of benefits). Significantly, the failure to obtain school records can support a

remand for failure to develop the record. Love v. Colvin, 2016 WL 4086948, at *4

(W.D.N.Y. Aug. 2, 2016) (remanding for further development of the record where

missing school counseling records referenced in but missing from the record raised too

many questions as to the claimant’s disability benefits application); Cespedes v.

Barnhart, 2002 WL 1359728, at * 4-5 (S.D.N.Y. June 21, 2002) (ALJ is required to make

reasonable efforts to obtain updated school records”).

       In the instant case, despite references to Plaintiff’s school records having been

requested but not received, the ALJ made no attempt to obtain the records and, instead,

issued the ALJ’s decision without the benefit of any records which, in light of Plaintiff’s

young age, would have been very relevant to determining the severity of Plaintiff’s

speech, communication, and intellectual functioning delays as found by SLP Atwater

and Dr. Ransom in late 2016, two years before the administrative hearing. Without

updated records generated in connection with Plaintiff’s IFSP, it is not possible to find,

based on the instant record, the ALJ’s determination that Plaintiff has a less than



                                             10
        Case 1:19-cv-01434-LGF Document 10 Filed 03/10/21 Page 11 of 11




marked limitation of functioning in the domains of acquiring and using information, and

interacting and relating with others is supported by substantial evidence. Accordingly,

the matter is REMANDED for the ALJ to obtain and review all records pertaining to

Plaintiff’s speech and language therapy received pursuant to the IFSP, including school

records, and any other similar program that may have since been utilized for Plaintiff’s

delays so as to develop a complete record of Plaintiff’s speech, communication, and

cognitive development issues up to the date of the ALJ’s subsequent decision upon

remand. See Cassandra K. v. Comm’r of Soc. Sec., 2019 WL 1115673, at * 10

(N.D.N.Y. Mar. 11, 2019) (remanding with instructions that the ALJ obtain additional

medical evidence and consideration of whether the plaintiff was disabled between the

application date and the date of the decision on remand). The court expresses no

opinion as to Plaintiff’s other arguments raised in the absence of a complete record.



                                        CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. 5) is GRANTED; Defendant’s

Motion (Dkt. 7) is DENIED; the matter is REMANDED for further administrative

proceedings consistent with this Decision and Order. The Clerk of Court is directed to

close the file.

SO ORDERED.

                                                 /s/ Leslie G. Foschio
                                      ______________________________________
                                                 LESLIE G. FOSCHIO
                                         UNITED STATES MAGISTRATE JUDGE
DATED:            March 10th, 2021
                  Buffalo, New York




                                             11
